UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-6869



DAVID LEE DINKINS,

                Plaintiff - Appellant,

          v.


SUMTER COUNTY, c/o William Noonan; LEE COUNTY, c/o Jimmy
Mcoste; SIMON MAJOR, Jr., Director; DR. BUSH; SOUTHERN HEALTH
PARTNERS, c/o Phil Mack,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry M. Herlong, Jr., District
Judge. (9:07-cv-02016-HMH)


Submitted:   August 21, 2008                 Decided:   August 27, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Lee Dinkins, Appellant Pro Se. James M. Davis, Jr., Joel
Steve Hughes, DAVIDSON, MORRISON & LINDEMANN, PA, Columbia, South
Carolina, Jerome Scott Kozacki, WILLCOX, BUYCK AND WILLIAMS,
Florence, South Carolina, Andrew S. Halio, Elliott T. Halio, HALIO
& HALIO, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David Lee Dinkins appeals the district court’s order

accepting the recommendation of the magistrate judge and granting

summary judgment in favor of Defendants in Dinkins’ civil action

pursuant to 42 U.S.C. § 1983 (2000).          While the magistrate judge

advised Dinkins that failure to timely file specific written

objections to the report would result in waiver of the right to

appeal from the district court’s judgment, Dinkins failed to file

any objections to the magistrate judge’s report and recommendation.

Therefore, Dinkins has waived appellate review of his claims.           See

United States v. Midgette, 478 F.3d 616, 621-22 (4th Cir. 2007).

Accordingly,   we   affirm   the   district    court’s   ruling   and   deny

Dinkins’ motion for appointment of counsel.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                  AFFIRMED




                                     2